Citation Nr: 1109700	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence as been received to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability (back disability).  

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for tuberculosis (PTB).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to February 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008, and September 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal.

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for a lumbar spine disability.  


The issues of entitlement to service connection for hepatitis C and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An August 1994 rating decision originally denied service connection for a lumbar spine disability, and it became final.

3.  Since the August 1994 rating decision, new and material evidence has been received to reopen the Veteran's claim of service connection for a lumbar spine disability.

4.  The Veteran is shown to have a lumbar spine disability attributable to his period of active duty.  

5.  The Veteran had a positive purified protein derivative (PPD) test in service, but he has not been shown to have any form of active tuberculosis.



CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Evidence received since the August 1994 rating decision denying service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

4.  A disability manifested by a positive PPD test, claimed as tuberculosis, was not incurred or aggravated in service; and active tuberculosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in June 2007, November 2007, February 2008, and July 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was also provided.  

With respect to obtaining new and material evidence, the Board finds that the February 2008, letter also met the specificity required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised of the exact reason for the previous denial and the evidence needed to reopen the claim.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial VCAA notices were given prior to the appealed AOJ decisions, dated in May 2008, and September 2008.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  As noted above, the Veteran appeared and testified at a videoconference hearing at the Seattle RO.

VA is not required to schedule the Veteran for a physical examination regarding his claim of entitlement to service connection for PTB because the evidence does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, there is no credible evidence of an event, injury, or disease in service upon which a current disability may be based.  In fact, the Veteran has not been shown to have active PTB.  As such, the Board will not remand this case for a medical examination as to that issue.  

It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

New and material evidence

In August 1994, the RO denied service connection for a lumbar spine disability finding no current chronic back disability, and the lumbar strain for which the Veteran was treated in service was acute and resolved in service.  The Veteran did not appeal the decision.  As such, it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in October 2007, the Veteran seeks to reopen his previously denied claim of service connection for a lumbar spine disability.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the August 1994 rating decision, the evidence of record included the Veteran's service treatment records (STRs).  The Veteran had failed to appear to his scheduled VA examination.  As noted above, service connection was denied because his lumbar strain in service was found to be acute and had resolved prior to discharge from service.  

The most important pieces of evidence received since the August 1994 rating decision are the August 2008 and April 2010 positive nexus opinions from the Veteran's treating chiropractor and physician, respectively.  The August 2008 letter stated that the Veteran currently had lumbar sprain and fasciitis, "secondary to an aggravation of a prior injury from time in the military."  This chiropractor opined that it was more likely than not that the Veteran's current back problem was an aggravation of a condition that began during his military service.  The April 2010 letter stated that the Veteran had degenerative disc disease of the lumbar spine causing chronic low back pain radiating into both legs.  This physician indicated that the Veteran injured his back in service and reported always having pain in the low back since that time.  The physician opined that was possible that the Veteran's low back pain in service could result in the chronic low back pain syndrome he currently experiences.  

Without a need to look at the other newly received evidence, the Board finds that these opinions are new as they were not before agency decision makers at the time of the August 1994 rating decision, and they are material because they speak to an unestablished fact necessary to substantiate the claim.  Notably, this evidence shows a relationship between the Veteran's currently diagnosed degenerative disc disease of the lumbar spine and service.  As such, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for a lumbar spine disability.  

Service connection 

The Veteran contends he has PTB and a lumbar spine disability attributable to his period of active duty.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Upon a showing of service for ninety days or more during a period of war and evidence of chronic PTB becoming manifest to a degree of 10 percent within three years from the date of termination of service, service connection shall be presumed for PTB.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309.  A diagnosis of active PTB by a private physician showing that the disease was initially manifest after discharge from active service must be confirmed by acceptable clinical, x-ray or laboratory studies, or by findings of active tuberculosis based on acceptable hospital observation or treatment.  See 38 C.F.R. § 3.374(c).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Lumbar spine

The Veteran's STRs reflect multiple treatments for his low back complaints in which he was diagnosed as having severe low back strain.  A January 1989 STR reflects that the Veteran's low back strain was resolving.  An August 1992 x-ray report noted the Veteran fell off a bike and complained of low back pain.  The x-ray of the lumbar spine revealed 4 lumbar vertebra with the assumption of L5 being sacralized and showing spina bifida occulta.  It was negative for acute pathology.  He was assessed as having sacroiliac spinal sprain, and also noted to have recurrent low back pain.  

The Veteran is currently diagnosed as having degenerative disc disease of the lumbar spine.  The question before the Board is whether the Veteran's current lumbar spine disability is attributable to his in-service treatment for low back strain.

In an October 2003 VA treatment record, the Veteran reported the onset of his back pain was while lifting weights in the early-1990s on active duty.  

As noted above, there are two opinions linking the Veteran's current lumbar spine disability to service.  The August 2008 letter stated that the Veteran currently had lumbar sprain and fasciitis, "secondary to an aggravation of a prior injury from time in the military."  This chiropractor opined that it was more likely than not that the Veteran's current back problem was an aggravation of a condition that began during his service.  The Board notes that this chiropractor first began treating the Veteran in May 2007, and is his current treating chiropractor.  The April 2010 letter stated that the Veteran had degenerative disc disease of the lumbar spine causing chronic low back pain radiating into both legs.  This physician indicated that the Veteran injured his back in service and reported always having pain in the low back since that time.  The physician opined that it was possible the Veteran's low back pain in service could result in the chronic low back pain syndrome he currently experiences.  This VA physician indicated that he treats the Veteran in the VA pain clinic for his low back problems, and it appears as though he is still treating the Veteran.  

Given the evidence as outlined above, the Board finds the Veteran is entitled to service connection for a low back disability.  There is clinical evidence reflecting multiple treatments for low back pain in service, and the Veteran has reported in conjunction with his treatment that he has experienced low back pain/problems since discharge from service.  Although there are several years between the Veteran's in-service treatment for low back pain, and the first showing post-service treatment for low back problems, the Veteran's treating physician and chiropractor both indicated that the onset of the Veteran's low back pain was possibly, and more likely than not, related to his in-service treatment for low back complaints.  There is no contrary opinion of record.  As such, the Board finds that the Veteran is entitled to service connection for a lumbar spine disability.  

PTB

The Veteran's STRs reflect a positive PPD test in December 1989.  He was subsequently treated with izoniazid (INH).  In the Veteran's own report of medical history, dated in November 1992, he indicated that he had PTB.  It was noted on the back that the Veteran had a positive PPD converter test and underwent INH therapy without any residuals and no disability was noted.  

In January 1991, and June 1991, dental questionnaires, the Veteran reported that he had a positive PPD test/tuberculosis.  In a dental questionnaire dated in July 1992, the Veteran denied PTB and positive PPD test.  

Chest x-ray dated in November 1992 was negative, and according to his separation medical examination, there were no findings of any residual disability related to his positive PPD test, including no finding of active PTB.  

In an August 2005 VA nursing note, the Veteran called and requested an appointment to get a chest x-ray for PTB.  He wanted to know if his lungs were ok.  The VA personnel responding to the Veteran's phone call inquired as to whether the Veteran had any symptoms, and he said no.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled to service connection for PTB or any residuals of a positive PPD test.  As acknowledged by the Veteran's representative in the July 2010 Statement of Representative in Appeals Case, a positive PPD test alone, is not a disability for which service connection can be granted.  Further, there is no evidence to show that the Veteran had active PTB or any residuals of a positive PPD test.  The positive PPD test is merely a laboratory finding and does not constitute a disability for VA compensation purposes.  As previously noted, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1, see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Given the evidence as outlined above, the Board finds that there is no current diagnosis of tuberculosis.  Absent a disease or injury incurred during service or as a consequence of a service-connected disability, the basic compensation statutes cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  Also, in the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because there is no evidence of active tuberculosis related to the Veteran's service, service connection must be denied. 



ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a lumbar spine disability is reopened.  

Service connection for a lumbar spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.  

Service connection for PTB is denied.  



REMAND

Upon review of the evidence of record, and in light of the VCAA, the Board finds that further development is necessary regarding the Veteran's claim of service connection for hepatitis C and tinnitus.  

Hepatitis C

Although, the Veteran denied symptoms of jaundice, including dark urine, in conjunction with his treatment with INH, it appears that the Veteran was treated in service for symptoms that are similar to those caused by hepatitis C.  A December 1989 laboratory report reflects the Veteran had high AST and ALT tests from liver function tests.  

In a November 1990 treatment note, the Veteran was seen following continuous vomiting and diarrhea.  He was noted to have several new tattoos.  He also reported mild, diffuse abdominal pain.  Noted were pending CBC and hepatic panels.  The Veteran was assessed as having probable viral gastroenteritis.  

The Veteran reported having hepatitis in January 1991 dental health questionnaire.  He listed the type of hepatitis as A.  

In an undated laboratory report, it was noted that the Veteran possibly had hepatitis.  It did not, however, list what type of hepatitis.  In a June 1991 STR, the Veteran sought treatment complaining of chills and body aches.  He reported vomiting, and reported that his urine was slightly darker than usual.  He was assessed as having an upper respiratory infection.  In October he reported similar symptoms and it included night sweats.  He was assessed as having gastroenteritis.  

Treatment records dated in the late-1990s reflect a diagnosis of hepatitis C.  The Veteran testified that he was diagnosed as having hepatitis in 1989 or 1990, but the STRs do not reflect a conclusive diagnosis of hepatitis at that time.  Post-service treatment records, however, make no reference as to whether the Veteran's current hepatitis C had its onset in service.

In a May 2004 VA treatment record, the Veteran denied intravenous drug use, intranasal cocaine use, blood transfusions, or high risk sexual behavior.  He reported having several tattoos done at parlors in the late 1980s.  

The Board finds that based upon the evidence of record, the Veteran should be scheduled for a VA examination to determine whether his currently diagnosed hepatitis C had its onset in service.  There is a current disability, some treatment in service for symptoms sometimes associated with hepatitis C, and insufficient evidence in which to decide the Veteran's claim.  The Board finds that the low threshold pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), has been met, and the Veteran must be scheduled for a VA examination pursuant to 38 C.F.R. § 3.159(c)(4).  

The Board also notes that the Veteran has not yet responded to VA with his questionnaire related to hepatitis C exposure.  Thus, also upon remand, the Veteran should be afforded another opportunity to complete and return the hepatitis C questionnaire.  

Tinnitus

The Veteran has testified to having ringing in the ears that began in service, and has continued since.  He recalled significant noise exposure.  The Board notes that he is certainly competent to so testify.  

STRs are devoid of any treatment related to any complaints of the ears, including ringing of the ears.  Post-service treatment records are also devoid of any complaints or treatment for tinnitus prior to 2008.  According to a VA treatment note, dated in September 2008, the Veteran reported intermittent, loud, bilateral tinnitus for several years.  The Veteran testified that he does not get treatment for his tinnitus because there is no medical treatment for it.  

The Veteran has not, however, been afforded a VA examination in conjunction with his claim of service connection for tinnitus.  The Board notes that the Veteran has reported that he currently experiences ringing in the ears, which had its onset in service and has continued since.  Again, the Veteran is competent to report these symptoms and when they began.  This, too, meets the low threshold in McLendon for when a VA examination in warranted.  As such, the claim must be remanded for a VA examination to be scheduled to determine whether the Veteran's claimed ringing of the ears had its onset in service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with another hepatitis C questionnaire to fill out and return to VA.  

2.  Following the development above, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed hepatitis C and tinnitus.  The examiner is asked to provide the appropriate diagnoses related to the Veteran's symptoms.  The Veteran's claims folder should be made available to the examiner for review.  In regards to the tinnitus claim, the examiner should provide an opinion as to whether any current tinnitus had its onset during service.  In regards to the hepatitis C claim, the examiner should provide an opinion as to whether the Veteran's hepatitis C had its onset during service.  The examiner is asked to specifically address STRs that note dark urine, gastrointestinal complaints, and possible hepatitis.  The examiner should also comment on the high liver function test results noted during service.  

The examiner should provide rationale for all opinions given.  If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  When the development requested has been completed, the case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


